— Proceeding pursuant to CPLR article 78 to review a determination of the New York State Racing and Wagering Board dated December 12, 1985, which, after a hearing, suspended the petitioner’s harness racing license.
*553Determination confirmed and proceeding dismissed on the merits, with costs.
The indictment of the petitioner, coupled with the testimony of the Commanding Officer of the Special Investigations Unit of the Yonkers Police Department that an investigation into gambling by his office had led to the wiretapping of several telephone conversations concerning sports betting in which the petitioner had identified himself by name, albeit hearsay (see, Matter of Eagle v Paterson, 57 NY2d 831), provided substantial evidence that the petitioner’s character and general fitness is such that his continued participation in harness racing would be inconsistent with the best interests of racing (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Racing, Pari-Mutuel Wagering and Breeding Law § 309 [2] [e]; 9 NYCRR 4119.7, 4119.8, 4119.9). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.